Citation Nr: 1041446	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-37 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension (to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD)).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1943 to May 1946 and from July 1950 to August 1951.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2005 rating decision of the Oakland, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; in June 2009 he withdrew such 
request.  In September 2009, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).        

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension is reasonably shown to have been 
caused by his service-connected PTSD.


CONCLUSION OF LAW

Secondary service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

There is conflicting medical evidence that is critical to a 
determination in this matter.  When evaluating this evidence, the 
Board must analyze its credibility and probative value, account 
for evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

An October 1998 private hospital admission summary notes that the 
Veteran had a past medical history that included hypertension.  
The diagnosis was hypertension.  

March 2002 through May 2004 private outpatient treatment records note 
that the Veteran had high blood pressure that was under good control.  

A December 2006 letter from Dr. D. S. states that "[the Veteran] has 
a direct correlation between his hypertension and his post-traumatic 
stress disorder." 

On June 2007 VA examination the Veteran reported that 
hypertension was diagnosed 25-30 years prior and that he was 
prescribed medication at that time.  The diagnosis was essential 
hypertension.  The examiner opined that PTSD was not a cause of 
essential hypertension, although PTSD could aggravate 
hypertension.  He agreed with the opinion of the Veteran's 
private physicians that the Veteran's hypertension and PTSD were 
related, but clarified that the causal relation was limited in 
that stress can aggravate hypertension.  He summarized that the 
degree to which the Veteran's PTSD might be aggravating his 
hypertension would be merely a matter of conjecture, but that he 
did not believe it to be to a significant degree.  

In an October 2010 response to the Board's VHA opinion request, 
M.V.I., M.D. (a cardiologist) noted that older published research 
data were suggestive of some relationship between high blood 
pressure and PTSD, but did not establish an epidemiological 
association between PTSD and hypertension.  He noted that a 2005 
VA paper found that  long-term PTSD led to hypertensive vascular 
disease (especially in the context of former prisoners of war 
(POWs)) and that a subsequent study confirmed an increased risk 
of hypertension in POWs with PTSD as compared with those without 
PTSD and control subjects.  He also noted that more recent 
research papers found that hypertension was two and a half times 
more likely to be present in a population with PTSD than one 
without PTSD, rising to three times more likely after controlling 
for population variables (such as age and gender).  He summarized 
that there was a growing body of epidemiological evidence that 
PTSD increased the risk of having or developing hypertension.  He 
opined that based on the medical literature (which suggested that 
two out of three cases of hypertension occurring in people with 
PTSD have been caused by PTSD) it was reasonable to conclude that 
PTSD was more likely than not the cause of the Veteran's 
hypertension.  

The Veteran seeks service connection for hypertension as 
secondary to his service-connected PTSD.  An August 2006 rating 
decision granted him service connection for PTSD, effective June 
30, 2004 and the medical evidence of record shows a diagnosis of 
hypertension.  The remaining criterion for establishing secondary 
service connection for the hypertension is whether competent 
evidence establishes that such disability was either caused by or 
aggravated by the Veteran's service-connected  PTSD.

The December 2006 opinion of Dr. D. S. that there is a direct 
correlation between the Veteran's hypertension and his PTSD and 
the June 2007 VA examiner's opinion (in essence that PTSD does 
not cause hypertension, and that any aggravation was 
insignificant) are conflicting.  As neither was accompanied by 
sufficient explanation of rationale, the Board requested a VHA 
medical advisory opinion in the matter.

The October 2010 VHA consulting expert related the Veteran's 
hypertension to his PTSD, opining that the PTSD more likely than 
not was a cause of the hypertension.  The expert provided a 
detailed explanation of rationale with extensive citation to 
medical research papers on the topic.  As this opinion is by a 
medical professional competent to provide it, it is probative 
evidence in the matter at hand.  The Board finds the opinion to 
be substantially more probative in the matter than the negative 
nexus opinion by the June 2007 VA examiner, which as noted was 
essentially without supporting rationale.  The VHA consulting 
expert is a specialist (in cardiology), with expertise in the 
subject addressed.   The opinion is supported by citation 
to/discussion of extensive research studies in the matter.  
Accordingly, the Board finds the opinion persuasive.  
 
In light of the foregoing, the Board concludes that all the 
factual and legal requirements for establishing secondary service 
connection for hypertension are met, and that service connection 
for hypertension as secondary to service-connected PTSD is 
warranted. 


ORDER

Service connection for hypertension as secondary to service 
connected PTSD is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


